Citation Nr: 1743904	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 70 percent for lumbar strain with degenerative disc disease.

2.  Entitlement to a higher initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a higher initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a higher initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

5.  Entitlement to a temporary total rating for hospitalization from June 26, 2013, to August 19, 2013.  

6.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to PTSD with major depressive disorder, lumbar strain with degenerative disc disease, and medications taken for service-connected disabilities.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD with major depressive disorder, lumbar strain with degenerative disc disease, and medications taken for service-connected disabilities.

8.  Entitlement to service connection for a right shoulder disorder, to include as secondary to lumbar strain with degenerative disc disease.  

9.  Entitlement to service connection for a cervical spine disorder, to include as secondary to lumbar strain with degenerative disc disease.  

10.  Entitlement to service connection for headaches, to include as secondary to lumbar strain with degenerative disc disease and cervical spine disability.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 20, 2016.  

12.  Entitlement to an effective date earlier than December 20, 2016 for basic eligibility for Dependents Educational Assistance.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. Seay, Counsel
INTRODUCTION

The Veteran had active service from January 1979 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2012 (gastrointestinal disability, erectile dysfunction), July 2012 (lumbar strain, right lower extremity radiculopathy), September 2012 (PTSD), and January 2013 (left lower extremity radiculopathy, shoulder, cervical spine, headaches) by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and a March 2014 rating decision (temporary total rating) in Waco, Texas.  

During the pendency of the appeal, the Veteran also appealed the issue of entitlement to an effective date earlier than April 15, 2011, for the grant of service connection for PTSD.  In a November 2015 decision, the Board denied that claim.  The Veteran appealed the November 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 order, the Court granted a Joint Motion for Partial Remand and vacated the November 2015 Board decision concerning the denial of entitlement to an effective date earlier than April 15, 2011 for the award of service connection for PTSD.  Thereafter, a February 2017 Board decision granted an earlier effective date of July 31, 2007, for the grant of service connection for PTSD.  A March 2017 rating decision implemented the February 2017 Board decision and assigned an initial 70 percent rating from July 31, 2007, a temporary total rating for hospitalization from August 16, 2008, a 70 percent rating from January 1, 2009, a temporary total rating for hospitalization from July 22, 2009, and a 70 percent rating from October 1, 2009.  

In addition, in a March 2017 rating decision, the Agency of Original Jurisdiction granted entitlement to a TDIU effective December 20, 2016.  However, the issue of entitlement to a TDIU prior to December 20, 2016, remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was recently afforded a VA examination in December 2016 in connection with his claim for a higher initial evaluation for his service-connected lumbar spine disability.  However, the United States Court of Appeals for Veterans Claims (Court) recently issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts this case.  In Correia, the Court determined that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  As the VA examinations in this case do not satisfy the requirements under Correia, a remand is necessary.

In addition, the Veteran was afforded a VA examination in connection with his claim for higher initial evaluation for his right and left lower extremity radiculopathy.  However, the examiner indicated that the condition was quiescent.  The Veteran's representative has challenged the adequacy of the examination, arguing that the condition is not dormant.  As such, it is not clear if the current severity of the disability may have changed since the last examination.  Thus, the Board finds that an additional examination is needed.

Moreover, the Veteran was most recently provided a VA medical examination in December 2016 in connection with his claim for a higher initial evaluation for PTSD.  At that time, the VA examiner indicated that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examination report did not indicate the presence of hallucinations or delusions.  In addition, the examiner stated that the Veteran had good insight and judgment and did not note any neglect of personal appearance or hygiene.  Subsequently, in a September 2017 statement, the Veteran's representative reported that the Veteran had symptoms of hallucinations and that he rarely showered.  Given the reported change in severity of the Veteran's symptoms since the most recent VA examination, the Board finds that a new VA examination is required.  

With respect to the claim for service connection for a gastrointestinal disorder, the Veteran was provided a VA examination in December 2016, and an addendum opinion was provided in January 2017.  The VA examiner determined that there was no current diagnosis.  However, there are VA medical records noting diverticulitis.  Thus, an additional VA examination is needed to determine the nature and etiology of any gastrointestinal disorder that may have been present during the pendency of the appeal even if it later resolved.

Regarding the claim for service connection for erectile dysfunction, the Veteran was provided a VA examination in December 2016, and an addendum opinion was provided in January 2017.  The examiner stated that the condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  Concerning aggravation, the examiner also provided a negative opinion and stated that there were no findings to link erectile dysfunction to medication taken while in service.  However, the examiner appears to only consider medications used during active service and not those medications used to currently treat the service-connected disabilities.  Therefore, an additional medical opinion is needed.

The Veteran was also afforded a VA examination in December 2016 in connection with his claim for service connection for a right shoulder disorder, and an addendum opinion was obtained in January 2017.  The examiner indicated that the condition was less likely than not aggravated beyond its natural progression by lower back pain with pain shooting into the shoulders, appearing to reference the relevant service treatment records.  The examiner also noted that the Veteran was seen in 2005 for shoulder pain during the previous three months and was diagnosed at that time with shoulder pain secondary to chest mass.  However, subsequent medical evidence indicated a diagnosis of a shoulder strain, which was not addressed by the examiner.  Therefore, the Board finds that another medical opinion is needed.  

A January 2017 VA examiner also opined that the Veteran's cervical spine disorder was less likely than not proximately due to or the result of the Veteran's service-connected condition.  However, there was limited rationale, and the examiner did not address the aggravation prong of secondary service connection.  The examiner also stated that it was less likely than not that the disorder was incurred in or caused by the claimed in-service injury, event, or illness, but again, the opinion was conclusory with little rationale.  Thus, an additional medical opinion is needed to decide the claim.  

Similarly, the January 2017 VA examiner opined that the Veteran's headaches were less likely than not proximately due to or the result of the Veteran's service-connected condition.  In so doing, he noted that there was a complaint of a concussion in March 1980, but that there were no other findings to link the two disorders.  The Board finds this rationale unclear and also notes that the examiner did not address the aggravation prong of secondary service connection.

In addition, the Board notes that the issue of entitlement to TDIU prior to December 20, 2016, is intertwined with these others issues being remanded.

Lastly, in a March 2017 rating decision, the AOJ granted basic eligibility for Dependents Educational Assistance effective from December 20, 2016.  A timely notice of disagreement was received by VA in September 2017 regarding the assigned effective date.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board is required to remand the issues for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, radiculopathy, PTSD, a gastrointestinal disorder, erectile dysfunction, a right shoulder disorder, a cervical spine disorder, and headaches that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar strain with degenerative disc disease and radiculopathy of the right and left lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the service-connected lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine and state whether there is any ankylosis. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify any neurological manifestations of the service-connected disability.  

In addition, the examiner should indicate whether there is paralysis of the right and left lower extremities that is complete, such that the foot dangles and drops with no active movement possible of the muscles below the knee or with very weakened or lost flexion of the knee or if the paralysis is incomplete.  If incomplete paralysis is found, the examiner should state whether the disability is mild, moderate, moderately severe, or severe.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD with major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD with major depressive disorder. 

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that has been present during the pendency of the appeal.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any gastrointestinal disorder since he filed his claim in May 2011 or within close proximity thereto (even if the disorder later resolved).  In so doing, he or she should address the medical records noting diverticulitis.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, including any symptomatology therein.  

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected PTSD with major depressive disorder and lumbar strain with degenerative disc disease, as well as the medications taken to treat his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has erectile dysfunction that is related to his military service.

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected PTSD with major depressive disorder and lumbar strain with degenerative disc disease, as well as the medications taken to treat his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's right shoulder disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a right shoulder disorder that is related to his military service, including any symptomatology therein.  In rendering this opinion, he or she should address the documented complaint of pain in the lower back with associated shooting pain in the shoulders in August 1979.

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected lumbar strain with degenerative disc disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's cervical spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a cervical spine disorder that is related to his military service, to include any injury or symptomatology therein.  The examiner should specifically address the September 1979 record indicating that the Veteran was evaluated for an injury after a motor vehicle accident and had mild pain to the neck for which x-rays were requested.

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected lumbar strain with degenerative disc disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has headaches that are related to his military service, to include any injury or symptomatology therein.  The examiner should specifically address the complaint of headaches in February 1979 and the March 1980 diagnosis of a concussion following a motor vehicle accident.

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected lumbar strain with degenerative disc disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2016), of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

10.  The AOJ should issue a statement of the case addressing the issue of entitlement to an effective date earlier than December 20, 2016, for basic eligibility for Dependents Educational Assistance.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




